Case 2:19-cv-00962-MJH Document 1-1 Filed 07/09/19 Page 1 of 7

EXHIBIT A
 

ywL9 Page PNORY NO. 151132/2019

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/10/2019

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF RICHMOND
PRECISION HEALTH, INC, "Index No.
Plaintiff,
-against- SUMMONS
PHYSICIANS MOBILE X-RAY, INC.,
Defendant.
See z

TO THE ABOVE-NAMED DEFENDANT:

YOU ARE HEREBY SUMMONED to answer the complaint in this action
and to serve a copy of your answer, or if the complaint is not served with the
summons, to serve a notice of appearance on the plaintiffs attorneys within
twenty (20) days of the service of this summons, exclusive of the day of service (or
within thirty (30) days after the service is complete if this summons is not
personally delivered to you within the State of New York). In case of your failure
to appear or answer, judgment will be taken against you by default for the reason
demanded in the complaint.

Dated: May 10, 2019

ABRAMS, FENSTERMAN, FENSTERMAN,
EISMAN, FORMATO, FERRARA, WOLF &

CARONE, LLP
C
By: It tA - UL

Matthew F. Didora

3 Dakota Drive, Suite 300
Lake Success, New York 11042
(516) 328-2300
mdidora@abramslaw.com

Attorneys for Plaintiff

1 of 1
aeil9 Page 3npExX no. 151132/2019

 

 

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 05/10/2019

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF RICHMOND
PRECISIONHEALTH,INC, "Index No.
Plaintiff, COMPLAINT
-against-
PHYSICIANS MOBILE X-RAY, INC.,
Defendant.
5g AEREUS 5 SWRIORS § SSR ES SemOU s Hee Mae =

Plaintiff, Precision Health, Inc., by its attorneys, Abrams, Fensterman,
Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP, as and for its
complaint against defendant, Physicians Mobile X-Ray, Inc., alleges the following:

NATURE OF ACTION

1, This is an action for a declaration determining the actual dispute that
exists between the parties concerning amounts allegedly due pursuant to an oral
agreement between Precision Health and Physicians Mobile.

2. Physicians Mobile claims that it is owed more than $160,000; whereas,
Precision Health denies this claim.

3. Precision Health is entitled to a judgment declaring that it does not
owe this sum to Physicians Mobile and determining the correct amount, if any,
owed to Physicians Mobile pursuant to the parties’ contract.

PARTIES
4, Precision Health is a corporation organized under the laws of the State

of New York and maintains a principle place of business in Richmond County.

1 of 5
 

(FILED: RICHMOND -COUNTODLGL ERE OCDLuUMZnOLS EieATe/GMO Page FRPEK NO. 151132/2019

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 05/10/2019

5. Upon information and belief, defendant Physicians Mobile is a foreign

corporation that is not authorized to conduct business in New York.
JURISDICTION AND VENUE

6. Venue is proper in this county pursuant to NY CPLR 5038(2) as this is
the county where plaintiff Precision Health resides.

7, This Court has jurisdiction over defendant Physicians Mobile pursuant
to NY CPLR 302(a)(1) as it has transacted business within the State and this claim
arises out of those business activities.

FACTUAL BACKGROUND

8. Plaintiff Precision Health provides portable x-ray services primarily to
nursing homes. Technicians hired by Precision Health travel to nursing homes to
take x-rays of patients, many of whom cannot leave the facility, and then upload the
images to a central system where the x-ray images are read by licensed physicians.

9. In addition to its New York-based business, Precision Health also
performs these services for nursing homes located in Pennsylvania.

10. Precision Health had numerous contracts with nursing homes
throughout Pennsylvania to take and interpret x-ray images.

11. Inor about July 2017, Precision Health subcontracted the technical
portion —i.e., taking the x-ray and uploading it to Precision Health’s server — to
Physicians Mobile for several of its clients located in western Pennsylvania.

12. The terms of the contract were simple and straightforward: Physicians

Mobile would take the x-ray and upload the image to Precision Health’s server, and

2 of 5
 

 
      
 

7, oe
WE. Tap

(FILED: RICHMONY COUNTY GMLI Page SwEX No. 151132/2019

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 05/10/2019

Precision Health’s employees would interpret the image. Precision Health would
then bill the appropriate payor for both the technical and interpretive portions.

18. Precision Health agreed to pay 70% of the amount that it received for
the technical.

14. During the negotiation of this agreement, Physicians Mobile
oftentimes directed phone calls and text messages to Precision Health in New York.
In addition, on at least one occasion, representatives of Physicians Mobile visited
New York to discuss the terms of the contract.

15. Throughout the parties’ relationship, Precision Health paid Physicians
Mobile approximately $116,000. These payments equated to 70% of Precision
Health’s collections attributed to the taking the x-ray, as per the express agreement
between the parties.

16. Despite the express agreement between the parties concerning the
amount Physicians Mobile was to be paid and the parties’ course of performance,
Physicians Mobile began billing Precision Health in amounts far greater than what
was agreed to.

17. Upon information and belief, Physicians Mobile billed Precision Health
based upon the Medicaid fee schedule, which was not the parties agreed to.

18. When Precision Health refused to pay these excess sums, Physicians
Mobile terminated the parties’ contract.

19, Thereafter, on or about May 2, 2019, Physicians Mobile demanded that

Precision Health pay $150,577.91 no later than May 12.

3 of 5
 

 

(FILED: RICHMOND COUNTY SERRE HO 7GGH-O ~Page GMiEK No. 151132/2019
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 05/10/2019

20. Physicians Mobile is simply not owed that amount of money.

AS AND FOR A FIRST CAUSE OF ACTION

e Judgment

21. Precision Health repeats and realleges each of the foregoing
allegations as if fully set forth hereat.

22. The contract between Precision Health and Physicians Mobile
constitutes a valid, binding contract.

23. An actual, justiciable controversy exists between the parties
concerning the amount, if any, owed to Physicians Mobile under the terms of that
contract.

24. Precision Health is entitled to a judgment declaring that it does not
owe Physicians Health the sum of $150,577.91 and determining the amount owed

under the parties’ contract, if anything.

4 of 5
 

9 Page ANPEK No. 151132/2019
RECEIVED NYSCEF: 05/10/2019

NYSCEF DOC. NO. 2

WHEREFORE, plaintiff Precision Health is entitled to a judgment
determining the rights of the parties pursuant to the terms of their contract along
with such other and further relief as the Court deems just, proper, and equitable.

Date: May 10, 2019

ABRAMS, FENSTERMAN,
FENSTERMAN, EISMAN, FORMATO,
, WOLE-&.CARONE, LLP

   
 
   

 

tthew I. Didora
3 Dakota Drive, Suite 300
Lake Success, New York 11042
(516) 328-2300
mdidora@abramslaw.com

Attorneys for Plaintiff

To: Jonathan McCloskey, Esq.

Meyer Darragh Buckler Bebenek & Eck, P.L.L.C.
U.S. Steel Tower, Suite 4850
600 Grant Street

Pittsburgh, Pennsylvania 15219

5 of 5
